

ESCROW DEPOSIT AGREEMENT
 
This ESCROW DEPOSIT AGREEMENT (this “Agreement”) dated as of this 14th day of
April 2014 by and among MABVAX THERAPEUTICS HOLDINGS, INC., a Delaware
corporation (the “Company”), having an address at 11588 Sorrento Valley Road,
San Diego, CA 92121, OPKO Health, Inc., having an address at 4400 Biscayne Blvd.
Miami, Florida 33137 (the “Principal Stockholder”) and SIGNATURE BANK (the
“Escrow Agent”), a New York State chartered bank, having an office at 950 Third
Avenue, 9th Floor.  New York, NY 10022.
 
W I T N E S S E T H:
 
WHEREAS, the Company, Axiom Capital Management Inc. (the “Placement Agent”), and
Escrow Agent have entered into a certain Escrow Deposit Agreement (the “Offering
Escrow Agreement”) dated March 18, 2015, as amended on March 31, 2015, to
establish an escrow account (the “Offering Escrow Account”) with Escrow Agent
into which the Company and Placement Agent directs Subscribers subscribing to
the Offering (as defined below) to deposit their funds in; and
 
WHEREAS, the Company has agreed to deposit $3,5000,000 of the proceeds from a
financing transaction (the “Offering” and such $3,500,000, the “Offering
Proceeds”) in which has been or will be deposited into the Offering Escrow
Account, into an escrow account with the Escrow Agent, to be held pending the
satisfaction of certain conditions (the “Release Conditions”); and
 
WHEREAS, unless the Release Conditions are satisfied on or before the date that
is ten (10) weeks from the date the Offering Proceeds are deposited into the
Escrow Account, (the “Termination Date”), such funds shall be returned to the
applicable investing subscribers in the Offering (the “Subscribers”) pursuant to
the wire instructions set forth on Schedule I hereto; and
 
WHEREAS, the Company and Principal Stockholder desire to establish an escrow
account with the Escrow Agent into which the Company shall instruct the Escrow
Agent, upon closing of the Offering, to transfer into such new escrow account
from the Offering Escrow Account the Offering Proceeds; and
 
WHEREAS, the Company and Principal Stockholder represent and warrant to the
Escrow Agent that it will comply with all of their respective obligations under
applicable state and federal securities laws and regulations with respect to
sale of the Offering; and


WHEREAS, the Company and Principal Stockholder represent and warrant to the
Escrow Agent that it has not stated to any individual or entity that the Escrow
Agent’s duties will include anything other than those duties stated in this
Agreement; and
 
NOW, THEREFORE, IT IS AGREED as follows:
 
1.           Delivery of Escrow Funds.
 
(a)           The Company shall instruct Escrow Agent to transfer the Offering
Proceeds from the Offering Escrow Account to an escrow account titled “Signature
Bank, as Escrow Agent for MabVax Therapeutics Holdings, Inc.”, Signature Bank,
950 Third Avenue, 9th Floor.  New York, NY 10022, ABA No. 026013576 for credit
to Signature Bank, as Escrow Agent for MabVax Therapeutics Holdings, Inc.,
Account No. [_______].
 
(b)           The collected funds deposited into the Escrow Account are referred
to as the “Escrow Funds.”
 
(c)           The Escrow Agent shall have no duty or responsibility to enforce
the collection or demand payment of any funds deposited into the Escrow Account.
 
2.           Release of Escrow Funds.  The Escrow Funds shall be paid by the
Escrow Agent in accordance with the following:
 
(a)           The Escrow Agent shall, upon receipt of written instructions, in
the form of Exhibit A, attached hereto and made a part hereof, or in a form and
substance satisfactory to the Escrow Agent, received from the Company and
Principal Stockholder confirming that the Release Conditions have been satisfied
or waived, pay the Escrow Funds in accordance with such written instructions,
which instructions shall be in accordance with this Section 2(a). Such payment
or payments shall be made by wire transfer within one (1) Business Day of
receipt of such written instructions, which must be received by the Escrow Agent
no later than 3:00 PM Eastern Time on a Business Day for the Escrow Agent to
process such instructions that Business Day.   For purposes of this Agreement,
“Release Conditions” shall mean that on or before the Termination Date, the
Board of Directors of the Company shall be reconstituted to the satisfaction of
the Principal Stockholder.
 
(b)           If by 3:00 P.M. Eastern time on the Termination Date, the Escrow
Agent has not received written instructions from the Company and Principal
Stockholder regarding the disbursement of the Escrow, then the Escrow Agent
shall promptly return the Escrow Funds to the Subscribers without interest or
offset pursuant to Schedule I.  The Escrow Funds returned to each Subscriber
shall be free and clear of any and all claims of the Escrow Agent.
 
(c)           The Escrow Agent shall not be required to pay any uncollected
funds or any funds that are not available for withdrawal.
 
(d)           If the Termination Date or any date that is a deadline under this
Agreement for giving the Escrow Agent notice or instructions or for the Escrow
Agent to take action is not a Business Day, then such date shall be the Business
Day that immediately precedes that date. A “Business Day” is any day other than
a Saturday, Sunday or a Bank holiday.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Acceptance by Escrow Agent.  The Escrow Agent hereby accepts and
agrees to perform its obligations hereunder, provided that:
 
(a)           The Escrow Agent may act in reliance upon any signature believed
by it to be genuine, and may assume that any person who has been designated by
Principal Stockholder or the Company to give any written instructions, notice or
receipt, or make any statements in connection with the provisions hereof has
been duly authorized to do so.  Escrow Agent shall have no duty to make inquiry
as to the genuineness, accuracy or validity of any statements or instructions or
any signatures on statements or instructions.  The names and true signatures of
each individual authorized to act singly on behalf of the Company and Principal
Stockholder are stated in Schedule II, which is attached hereto and made a part
hereof. The Company and Principal Stockholder may each remove or add one or more
of its authorized signers stated on Schedule II by notifying the Escrow Agent of
such change in accordance with this Agreement, which notice shall include the
true signature for any new authorized signatories.
 
(b)           The Escrow Agent may act relative hereto in reliance upon advice
of counsel in reference to any matter connected herewith.  The Escrow Agent
shall not be liable for any mistake of fact or error of judgment or law, or for
any acts or omissions of any kind, unless caused by its willful misconduct or
gross negligence.
 
(c)           The Company agrees to indemnify, release and hold the Escrow Agent
harmless from and against any and all claims, losses, costs, liabilities,
damages, suits, demands, judgments or expenses (including but not limited to
reasonable attorney’s fees) claimed against or incurred by Escrow Agent arising
out of or related, directly or indirectly, to this Escrow Agreement unless
caused by the Escrow Agent’s gross negligence or willful misconduct.  The
Principal Stockholder agrees to release and hold the Escrow Agent harmless from
and against any and all claims, losses, costs, liabilities, damages, suits,
demands, judgments or expenses (including but not limited to reasonable
attorney’s fees) claimed against or incurred by Escrow Agent arising out of or
related, directly or indirectly, to this Escrow Agreement unless caused by the
Escrow Agent’s gross negligence or willful misconduct.
 
(d)           In the event that the Escrow Agent shall be uncertain as to its
duties or rights hereunder, the Escrow Agent shall be entitled to (i) refrain
from taking any action other than to keep safely the Escrow Funds until it shall
be directed otherwise by a court of competent jurisdiction, or (ii) deliver the
Escrow Funds to a court of competent jurisdiction.
 
(e)           The Escrow Agent shall have no duty, responsibility or obligation
to interpret or enforce the terms of any agreement other than Escrow Agent’s
obligations hereunder, and the Escrow Agent shall not be required to make a
request that any monies be delivered to the Escrow Account, it being agreed that
the sole duties and responsibilities of the Escrow Agent shall be to the extent
not prohibited by applicable law (i) to accept checks or other instruments for
the payment of money and wire transfers delivered to the Escrow Agent for the
Escrow Account and deposit said checks and wire transfers into the non-interest
bearing Escrow Account, and (ii) to disburse or refrain from disbursing the
Escrow Funds as stated above, provided that the checks received by the Escrow
Agent have been collected and are available for withdrawal.
 
4.           Escrow Account Statements and Information. The Escrow Agent agrees
to send to the Company and the Principal Stockholder a copy of the Escrow
Account periodic statement, upon request in accordance with the Escrow Agent’s
regular practices for providing account statements to its non-escrow clients and
to also provide the Company and Principal Stockholder, or their designee, upon
request other deposit account information, including Account balances, by
telephone or by computer communication, to the extent practicable. The Company
and Principal Stockholder agree to complete and sign all forms or agreements
required by the Escrow Agent for that purpose.  The Company and Principal
Stockholder each consent to the Escrow Agent’s release of such Account
information to any of the individuals designated by Company or Principal
Stockholder, which designation has been signed in accordance with paragraph 3(a)
by any of the persons in Schedule II.  Further, the Company and Principal
Stockholder have an option to receive e-mail notification of incoming and
outgoing wire transfers.  If this e-mail notification service is requested and
subsequently approved by the Escrow Agent, the Company and Principal Stockholder
agrees to provide a valid e-mail address and other information necessary to
set-up this service and sign all forms and agreements required for such
service.  The Company and Principal Stockholder each consent to the Escrow
Agent’s release of wire transfer information to the designated e-mail
address(es).  The Escrow Agent’s liability for failure to comply with this
section shall not exceed the cost of providing such information.
 
5.           Resignation and Termination of the Escrow Agent.  The Escrow Agent
may resign at any time by giving thirty (30) days’ prior written notice of such
resignation to Principal Stockholder and the Company.  Upon providing such
notice, the Escrow Agent shall have no further obligation hereunder except to
hold as depositary the Escrow Funds that it receives until the end of such
30-day period.  In such event, the Escrow Agent shall not take any action until
the Company has designated a banking corporation, trust company, attorney or
other person as successor.  Upon receipt of such written designation signed by
Principal Stockholder and the Company, the Escrow Agent shall promptly deliver
the Escrow Funds to such successor and shall thereafter have no further
obligations hereunder.  If such instructions are not received within thirty (30)
days following the effective date of such resignation, then the Escrow Agent may
deposit the Escrow Funds held by it pursuant to this Agreement with a clerk of a
court of competent jurisdiction pending the appointment of a successor.  In
either case provided for in this section, the Escrow Agent shall be relieved of
all further obligations and released from all liability thereafter arising with
respect to the Escrow Funds.
 
6.           Termination.  The Company and Principal Stockholder may terminate
the appointment of the Escrow Agent hereunder upon written notice specifying the
date upon which such termination shall take effect, which date shall be at least
thirty (30) days from the date of such notice.  In the event of such
termination, the Company and Principal Stockholder shall, within thirty (30)
days of such notice, appoint a successor escrow agent and the Escrow Agent
shall, upon receipt of written instructions signed by the Company and Principal
Stockholder, turn over to such successor escrow agent all of the Escrow Funds;
provided, however, that if the Company and Principal Stockholder fail to appoint
a successor escrow agent within such thirty (30)-day period, such termination
notice shall be null and void and the Escrow Agent shall continue to be bound by
all of the provisions hereof.  Upon receipt of the Escrow Funds, the successor
escrow agent shall become the escrow agent hereunder and shall be bound by all
of the provisions hereof and Escrow Agent shall be relieved of all further
obligations and released from all liability thereafter arising with respect to
the Escrow Funds and under this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
7.           Investment.  All funds received by the Escrow Agent shall be held
only in non-interest bearing bank accounts at Escrow Agent.
 
8.           Compensation.  Escrow Agent shall be entitled, for the duties to be
performed by it hereunder, to a fee of $4,000.00, which fee shall be paid by the
Company upon the signing of this Agreement. In addition, the Company shall be
obligated to reimburse Escrow Agent for all fees, costs and expenses incurred or
that become due in connection with this Agreement or the Escrow Account,
including reasonable attorney’s fees.  Neither the modification, cancellation,
termination or rescission of this Agreement nor the resignation or termination
of the Escrow Agent shall affect the right of Escrow Agent to retain the amount
of any fee which has been paid, or to be reimbursed or paid any amount which has
been incurred or becomes due, prior to the effective date of any such
modification, cancellation, termination, resignation or rescission.  To the
extent the Escrow Agent has incurred any such expenses, or any such fee becomes
due, prior to any closing, the Escrow Agent shall advise the Company and the
Company shall direct all such amounts to be paid directly at any such closing.
 
9.           Notices.  All notices, requests, demands and other communications
required or permitted to be given hereunder shall be in writing and shall be
deemed to have been duly given if sent by hand-delivery, by facsimile (followed
by first-class mail), by nationally recognized overnight courier service or by
prepaid registered or certified mail, return receipt requested, to the addresses
set forth below:
 
If to Principal Stockholder:
 
OPKO Health, Inc.
Attn: Legal Department
4400 Biscayne Blvd.
                                Miami, Florida 33137




 
If to the Company:
 
MabVax Therapeutics Holdings, Inc.
11588 Sorrento Valley Road
San Diego, CA 92121
Attention: Gregory P. Hanson
Fax: 858-792-7375




If to Escrow Agent:
 
Signature Bank
950 Third Avenue, 9th Floor
New York, NY 10022
Attention: John D. Gonzalez, Group Director & Senior Vice President
Fax: 646-822-1520
 
 
 

--------------------------------------------------------------------------------

 
 
10.           General.
 
 
(a)This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York applicable to agreements made and to be
entirely performed within such State, without regard to choice of law principles
and any action brought hereunder shall be brought in the courts of the State of
New York, located in the County of New York.  Each party hereto irrevocably
waives any objection on the grounds of venue, forum non­conveniens or any
similar grounds and irrevocably consents to service of process by mail or in any
manner permitted by applicable law and consents to the jurisdiction of said
courts.  Each of the parties hereto hereby waives all right to trial by jury in
any action, proceeding or counterclaim arising out of the transactions
contemplated by this Agreement.

 
(b)           This Agreement sets forth the entire agreement and understanding
of the parties with respect to the matters contained herein and supersedes all
prior agreements, arrangements and understandings relating thereto.
 
(c)           All of the terms and conditions of this Agreement shall be binding
upon, and inure to the benefit of and be enforceable by, the parties hereto, as
well as their respective successors and assigns.
 
(d)           This Agreement may be amended, modified, superseded or canceled,
and any of the terms or conditions hereof may be waived, only by a written
instrument executed by each party hereto or, in the case of a waiver, by the
party waiving compliance.  The failure of any party at any time or times to
require performance of any provision hereof shall in no manner affect its right
at a later time to enforce the same.  No waiver of any party of any condition,
or of the breach of any term contained in this Agreement, whether by conduct or
otherwise, in any one or more instances shall be deemed to be or construed as a
further or continuing waiver of any such condition or breach or a waiver of any
other condition or of the breach of any other term of this Agreement.  No party
may assign any rights, duties or obligations hereunder unless all other parties
have given their prior written consent.
 
(e)           If any provision included in this Agreement proves to be invalid
or unenforceable, it shall not affect the validity of the remaining provisions.
 
(f)           This Agreement and any modification or amendment of this Agreement
may be executed in several counterparts or by separate instruments and all of
such counterparts and instruments shall constitute one agreement, binding on all
of the parties hereto.
 
11.           Form of Signature. The parties hereto agree to accept a facsimile
transmission copy of their respective actual signatures as evidence of their
actual signatures to this Agreement and any modification or amendment of this
Agreement; provided, however, that each party who produces a facsimile signature
agrees, by the express terms hereof, to place, promptly after transmission of
his or her signature by fax, a true and correct original copy of his or her
signature in overnight mail to the address of the other party.
 
12.           No Third-Party Beneficiaries.  This Agreement is solely for the
benefit of the parties and their respective successors and permitted assigns,
and no other person has any right, benefit, priority or interest under or
because of the existence of this Agreement.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first set forth above.
 
MABVAX THERAPEUTICS HOLDINGS, INC.
OPKO HEALTH, INC.



 

By:     Name:   Title:   Officer

 
SIGNATURE BANK
 
By:           _____________________________
Name:
Title:
 


 
By:           _____________________________
Name:
Title:
 